DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 15, 2021, has been entered.

Status of Claims
Claims 25-52 are new.
Claims 1-24 are canceled.
Claims 25-52 are pending.

Response to Remarks
35 U.S.C. § 103
Applicant’s arguments with respect to claim(s) 25-52 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Per Claims 25-52: Independent claims 25, 44, and 52 recite “A system . . . comprising: . . . the system adapted to receive a first block . . .”.  However, it is unclear which specific limitation of the system is adapted to receive the first block.  For example, is it the claimed at least one processor that performs the function?  Or is it another unclaimed component?  Because the independent claims fail clearly recite which element is performing the receiving operation, the independent claims are indefinite.  Claims 26-43 and 45-51 are rejected by reason of their dependency from claims 25 and 44, respectively.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 25-52 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.  Analyzed according to the 2019 Patent 
Per Claim 25: Claim 25, as a whole, is directed towards the abstract idea of a health data marketplace where consumers of health data pay sellers of health data for the health data.  In particular, the claim recites a contract to pay a seller for health data and a verifier for verifying the health data.  A pointer is then provided to the consumer of health data.  The consumer of health data then uses the pointer to retrieve the health data.  In other words, the claim recites both Mental Processes as well as Certain Methods of Organizing Human Activities recognized as reciting abstract ideas.  More specifically, the following underlined claim elements recite abstract ideas while the non-underlined claim elements recite additional elements as defined by the 2019 PEG:
A system for storing and updating up-to-date medical data or information using a distributed ledger of a Blockchain distributed network and for providing reward incentives to systems users, the system comprising: 
a first executable portion of code for storage on the Blockchain distributed network, wherein the first executable portion of code is a smart contract configured to: 
store a public key of a first user; 
store a hash of medical data in need of updating; 
provide a reward for providing an update for the medical data; 
provide a reward for validating the update for the medical data; 
the system adapted to receive a first block or transaction for storage on the distributed ledger representing or providing a first proposed update for the medical data, the first block or transaction configured to: 
store a first encrypted value encrypted using the public key of the first user; 
at least one processor for use by the first user comprising software instructions which when executed by the at least one processor configures the computer to: 
receive the first encrypted value; 
decrypt the first encrypted value using a private key of the first user; 2Ser No 15/883,987 Response Filed in Conjunction with RCE 
use the decrypted value of the first encrypted value to access a data resource; and 
receive the first proposed update to the medical data stored at the data resource.
Because the claim recites abstract ideas, the analysis proceeds to determine whether the claim recites additional elements that recite a practical application of the abstract ideas.  According to the 2019 PEG, additional elements that recite an instructions to apply the abstract ideas using a computer, that recite insignificant extra-solution activities, or that generally link the use of the abstract ideas to a particular technological environment or field of use are not indicative of a practical application.  Here, the firs executable portion of code configured to store a public key of a first user and store a hash of medical data in need of updating are examples of applying the abstract ideas using a computer.  See MPEP 2106.05(f) (“Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”).  Further, the system being adapted to receive a first block for storage, the first block configured to store a first encrypted value is also See id.  Additionally, the at least one processor configured to receive the first encrypted value is also an instruction to apply the abstract ideas using a computer as it recites a computer receiving data, which also fails to recite a practical application.  See id.  Further, that the first executable portion of code is a smart contract generally links the use of the abstract ideas to a particular technological environment, i.e., the blockchain and smart contract technological environment.  Therefore, the claim as a whole fails to recite a practical application of the abstract ideas.
The analysis then proceeds to determine whether the additional elements, when considered individually and in combination, recite significantly more than the abstract ideas.   According to the 2019 PEG, additional elements that recite an instructions to apply the abstract ideas using a computer, that recite insignificant extra-solution activities, that generally link the use of the abstract ideas to a particular technological environment or field of use, or that recite well-understood, routine, and conventional activities are not indicative of reciting significantly more than the abstract ideas.  Claim elements previously considered to recite insignificant extra-solution activities are reevaluated at this step to determine whether they recite well-understood, routine, and conventional activities.  Such findings must be supported by the evidentiary requirements set forth in the Berkheimer Memo.  Here, as noted above, the additional elements recite instructions to apply the abstract ideas using a computer or generally link the use of the abstract idea to a particular technological environment.  Therefore, the additional claim elements, when considered individually and in combination, fail to recite significantly more than the abstract ideas.
Accordingly, claim 25 is rejected as being directed towards patent ineligible subject matter.

Per Claim 44: Claim 44 recites subject matter similar to that discussed above in connection with claim 25.  Claim 44 recites the following additional elements:
the system adapted to receive a first block or transaction for storage on the distributed ledger representing or providing a first proposed update for the medical data, the first block or transaction configured to: 
store a second encrypted value encrypted using a public key of a validator; 
wherein the smart contract is configured to: 
return escrowed validation funds to a second user or seller if the first proposed update to the medical data is validated; 6Ser No 15/883,987 Response Filed in Conjunction with RCE 
transfer funds from the first user to the second user or seller if the first proposed update to the medical data is validated; and 
transfer funds from the first user to the validator if the first proposed update to the medical data is validated.
Here, the additional element of the first block or transaction configured to store a second encrypted value using a public key of a validator also fails to recite a practical application or significantly more than the abstract ideas because using a computer to store data is an example of using a computer to apply the abstract ideas.  See MPEP 2106.05(f).  
Accordingly, claim 44 is rejected as being directed towards patent ineligible subject matter.

Per Claim 52: 
further comprising a processor for validating transactions, said processor for validating transactions comprising software instructions which when executed by the processor configures the processor to: 
receive the second encrypted value; 
decrypt the second encrypted value using a private key of the validator; 
use the decrypted value of the second encrypted value to access the data resource; 
obtain the first proposed update to the medical data stored at the data resource; 
provide an indication that the first proposed update to the medical data is validated or is not validated;
Here, the additional element of the a processor for validating transactions that receives the second encrypted value fails to recite a practical application or significantly more than the abstract ideas as a processor configured to receive data is simply an instruction to apply the abstract idea using a computer.  See MPEP 2106.05(f).
Accordingly, claim 52 is rejected as being directed towards patent ineligible subject matter.

Per Claims 26-43 and 45-51: Claims 26-43 and 45-51 have also been analyzed according to the 2019 PEG.  However, the subject matter of these claims also fails to recite patent eligible subject matter for the following reasons:
Claim 26 generally describes that the computers are part of a blockchain network.  Therefore, it generally links the use of the abstract ideas to a particular technological environment.
Claim 27 recites that the processor receives the first proposed update.  However, this fails to recite patent eligible subject matter because it simply serves to apply the abstract ideas using a computer.  See MPEP 2106.05(f).
Claim 28 recites storing a second encrypted value.  However, this fails to recite patent eligible subject matter because it simply serves to apply the abstract ideas using a computer.  See MPEP 2106.05(f).
Claims 29 and 45 recites storing an address.  However, this fails to recite patent eligible subject matter because it simply serves to apply the abstract ideas using a computer.  See MPEP 2106.05(f).
Claims 30 and 46 describes the data that is updated and exchanged, which simply further describes the abstract ideas. 
Claims 31 and 47 recites the abstract idea of providing a location for a first user to send funds, which is an example of Certain Methods of Organizing Human Activities.
Claims 32 and 48 recites providing identification information for the seller and the exchanged data, which recites additional Certain Methods of Organizing Human Activities.
Claims 33 and 49 recites the abstract idea of providing validation requirements and addressing information for a verifier, which recites Certain Methods of Organizing Human Activities.
Claims 34 and 50 recites the abstract ideas of decrypting data, using the decrypted data as an index to retrieve information, and providing a result of verifying the updated data, which recites Mental Processes as well as Certain Methods of Organizing Human Activities.
Claims 35 and 37 recites the abstract idea of transferring funds between various parties to the transaction, which recites Certain Methods of Organizing Human Activities.
Claims 36, 38, and 51 recites the abstract idea of updating the seller’s credibility score, which is a Certain Method of Organizing Human Activities.
Claim 39 describes the data that is updated and exchanged, which simply further describes the abstract ideas. 
Claim 40 describes the decrypted value, which simply further describes the abstract ideas.
Claim 41 describes the data resource, which simply further describes the abstract ideas.
Claim 42 recites that the processor is a blockchain node, which serves to generally link the use of the abstract ideas to a particular technological environment.
Claim 43 describes the data that is updated and exchanged, which simply further describes the abstract ideas. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25-28, 30, 34-35, 37, 39, 41-44, 46, 50, and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2015/0379510 to Smith in view of U.S. Patent No. 9,397,985 to Seger, II et al. and U.S. Patent Pub. No. 2002/0073049 to Dutta.
Per Claim 25: Smith discloses:
A system for storing and updating up-to-date medical data or information using a distributed ledger of a Blockchain distributed network and for providing reward incentives to systems users, the system comprising: (see Smith at Abstract: A method and system to use a block chain infrastructure and smart contracts to monetize data transactions involving changes to data included into a data supply chain.)
a first executable portion of code for storage on the Blockchain distributed network, wherein the first executable portion of code is a smart contract configured to: (see 
store a public key of a first user; (see Smith at ¶ 64: Block chain ledger—a ledger replicated on multiple devices with persistent memory storage through a peer to peer network where each posting to the ledger is subjected to verification and authentication by users of the block chain according to configurable criteria set by the users or administrators of the block chain. Commonly 51% of the users who access a given posting and do not object to it will satisfy the transactional rules for the posting to be implemented. The transactional rules are embodied in smart (mini-computer programs) contracts. Postings carry Public keys of the users of the block chain.)
store a hash of medical data in need of updating; (see Smith at ¶ 89: Embodiment that leverage the block chain will enable an electronic device to be configured to hash at least one DIP or data field with a value component associated with the data field to link to a data producer's digital address.  See also Smith at ¶ 5: DIPs can readily be sourced from IoT devices as well as tables maintained by a data producer (such as personal medical information, commodity prices, product defects etc.).)
provide a reward for providing an update for the medical data; (see Smith at ¶ 136: Micropayments, digital and hard currency transactions, and other payment or reward methods for the dataset and the changes in values of data items are folded into the smart contract.)
the system adapted to receive a first block or transaction (e.g., prepared data) for storage on the distributed ledger representing or providing a first proposed update for the medical data, the first block or transaction configured to: (see Smith at ¶ 83: Another operation within a Smart Contract, or an operation enabled by a separate Smart Contract, posts samples of prepared data that can be accessed via the block chain 
at least one processor (e.g., buyer) for use by the first user comprising software instructions which when executed by the at least one processor configures the computer to: (see Smith at ¶ 83: Another operation within a Smart Contract, or an operation enabled by a separate Smart Contract, posts samples of prepared data that can be accessed via the block chain ledger by a prospective data buyer using an encrypted key accessible to the prospective data buyer.)
use the decrypted value of the first encrypted value to access a data resource; and (see Smith at ¶ 85: In a variant of the typical embodiment an encrypted key is shared with a prospective data buyer via the block chain. The prospective data buyer then uses the key to link to and view a confidential sample of prepared data external to the block chain.)
receive the first proposed update to the medical data stored at the data resource. (see Smith at ¶ 85: In a variant of the typical embodiment an encrypted key is shared with a prospective data buyer via the block chain. The prospective data buyer then uses the key to link to and view a confidential sample of prepared data external to the block chain.)
However, Smith fails to disclose, but Seger, an analogous art of blockchain, discloses:
store a first encrypted value encrypted using the public key of the first user; (see 
receive the first encrypted value; (see Seger at 4:20-21: System 100 may be configured to retrieve the first information transaction from the distributed ledger.)
decrypt the first encrypted value using a private key of the first user; (see Seger at 4:26-28: System 100 may decrypt the first encrypted information with a first private key that corresponds to the first public key.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith so that encrypted using the buyer’s public key and is decrypted using the buyer’s private key to access the health data disclosed in Smith.  One of ordinary skill in the art would have been motivated to do so to enable only those authorized to view the health data to retrieve the health data.
However, the combination of Smith and Seger fails to disclose, but Dutta, an analogous art of third-party verified transactions, discloses:
 provide a reward for validating the update for the medical data; (see Dutta at ¶ 42: As part of the entire transaction, the escrow service earns a fee.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith so that a third-party verifier of health data is compensated for the services it performs as disclosed in Dutta.  One of ordinary skill in the art would have been motivated to do so to ensure health data integrity.

Per Claim 26: The combination of Smith, Seger, and Dutta discloses the subject matter of claim 25, from which claim 26 depends.  Smith further discloses:
wherein the Blockchain distributed network is a decentralized network of nodes operably connected to each other, and wherein the nodes are processing devices, computers, or databases. (see Smith at ¶ 58: Block chain (derived from the en.bitcoin.it.wiki) “A block chain is a transaction database shared by all nodes participating in a system based on the original Bitcoin protocol. A full copy of a block chain contains every transaction ever executed on the chain. With this information, one can find out how much value belonged to each address at any point in history.)

Per Claim 27: The combination of Smith, Seger, and Dutta discloses the subject matter of claim 25, from which claim 27 depends.  Smith further discloses:
wherein the at least one processor is used by the first user or buyer of the first proposed update for the medical data to receive the first proposed update to the medical data stored at the data resource. (see Smith at ¶ 85: In a variant of the typical embodiment an encrypted key is shared with a prospective data buyer via the block chain. The prospective data buyer then uses the key to link to and view a confidential sample of prepared data external to the block chain.)

Per Claim 28: The combination of Smith, Seger, and Dutta discloses the subject matter of claim 25, from which claim 28 depends.  However, Smith fails to disclose, but Seger discloses:
wherein the first block or transaction is configured to store a second encrypted value encrypted using a public key of a validator. (see Seger at 5:7-13: In some implementations, key component 122 may be configured to securely store, obtain, and/or provide one or both of public keys or private keys associated with one or more parties such that information included in a given payload that is included in a given information transaction may be encrypted and/or decrypted.)


Per Claim 30: The combination of Smith, Seger, and Dutta discloses the subject matter of claim 25, from which claim 30 depends.  Smith further discloses:
wherein the first block or transaction is configured to: provide an address or location for the first user to send funds. (see Smith at ¶ 88: An embodiment can use a block chain to build a digital currency infrastructure in which a Smart Contract is used to establish parameters for and create links to a data producer's data set, a data producer's digital address, a DIP within the data set, a format for the value of a DIP value component, and a link to a data buyer's digital address.)

Per Claim 34: The combination of Smith, Seger, and Dutta discloses th subject matter of claim 28, from which claim 34 depends.  Smith further discloses:
use the decrypted value of the second encrypted value to access the data resource; (see Smith at ¶ 85: In a variant of the typical embodiment an encrypted key is shared with a prospective data buyer via the block chain. The prospective data buyer then uses the key to link to and view a confidential sample of prepared data external to the block chain.)
obtain the first proposed update to the medical data stored at the data resource; and (see Smith at ¶ 85: In a variant of the typical embodiment an encrypted key 
However, Smith fails to disclose, but Seger discloses:
receive the second encrypted value; (see Seger at 4:20-21: System 100 may be configured to retrieve the first information transaction from the distributed ledger.)
decrypt the second encrypted value using a private key of the validator; (see Seger at 4:26-28: System 100 may decrypt the first encrypted information with a first private key that corresponds to the first public key.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith so that encrypted using the validator’s public key and is decrypted using the validator’s private key to access the health data disclosed in Smith.  One of ordinary skill in the art would have been motivated to do so to enable only those authorized to view the health data to retrieve the health data.
However, the combination of Smith and Seger fails to disclose, but Dutta discloses:
provide an indication that the first proposed update to the medical data is validated or is not validated. (see Dutta at ¶ 47: The inspection service can determine whether the actual physical condition of the goods is acceptable similar to or acceptable matches the description of the goods that had been previously negotiated as a condition for the current transaction.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith so that the updated health care data is verified by a third 

Per Claim 35: The combination of Smith, Seger, and Dutta discloses the subject matter of claim 34, from which claim 35 depends.  However, the combination of Smith and Seger fails to disclose, but Dutta discloses:
return escrowed validation funds to a second user or seller if the first proposed update to the medical data is validated; (Examiner’s Note: this claim element has been considered and determined to recite a contingent limitation.  Therefore, it is interpreted according to MPEP 2111.04(II). See Dutta at ¶ 67: The escrow service then provides payment to the seller (step 238), and the process is complete. Again, the payment to the seller may be reduced by the fees of the escrow service and the inspection service.)
transfer funds from the first user to the second user or seller if the first proposed update to the medical data is validated; and (Examiner’s Note: this claim element has been considered and determined to recite a contingent limitation.  Therefore, it is interpreted according to MPEP 2111.04(II).  See Dutta at ¶ 67: The escrow service then provides payment to the seller (step 238), and the process is complete. Again, the payment to the seller may be reduced by the fees of the escrow service and the inspection service.)
transfer funds from the first user to the validator if the first proposed update to the medical data is validated. (Examiner’s Note: this claim element has been considered and determined to recite a contingent limitation.  Therefore, it is interpreted according to MPEP 2111.04(II).  See Dutta at ¶ 69: Once the seller has notified the escrow 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith so that to facilitate a three party transaction as disclosed in Dutta.  One of ordinary skill in the art would have been motivated to do so to ensure each party receives what is in the contract.

Per Claim 37: The combination of Smith, Seger, and Dutta discloses the subject matter of claim 25, from which claim 37 depends.  However, the combination of Smith and Seger fails to disclose, but Dutta discloses:
return escrowed validation funds to a second user or seller if the first proposed update to the medical data is validated; (Examiner’s Note: this claim element has been considered and determined to recite a contingent limitation.  Therefore, it is interpreted according to MPEP 2111.04(II). See Dutta at ¶ 67: The escrow service then provides payment to the seller (step 238), and the process is complete. Again, the payment to the seller may be reduced by the fees of the escrow service and the inspection service.)
transfer funds from the first user to the second user or seller if the first proposed update to the medical data is validated; and (Examiner’s Note: this claim element has been considered and determined to recite a contingent limitation.  Therefore, it is interpreted according to MPEP 2111.04(II).  See 
transfer funds from the first user to the validator if the first proposed update to the medical data is validated. (Examiner’s Note: this claim element has been considered and determined to recite a contingent limitation.  Therefore, it is interpreted according to MPEP 2111.04(II).  See Dutta at ¶ 69: Once the seller has notified the escrow service that the goods have been returned (step 248), then the escrow service can return the original payment to the buyer minus an escrow service fee and inspection fee (step 250).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith so that to facilitate a three party transaction as disclosed in Dutta.  One of ordinary skill in the art would have been motivated to do so to ensure each party receives what is in the contract.

Per Claim 39: The combination of Smith, Seger, and Dutta discloses the subject matter of claim 25, from which claim 39 depends.  Smith further discloses:
wherein the medical data is patient medical history. (Examiner’s Note: this claim element has been considered and determined to recite non-functional descriptive material.  Therefore, it fails to distinguish over the prior art.  See MPEP 2111.05.  It is non-functional descriptive material because the claim fails to recite a functional relationship with this specific data.  However, for compact prosecution purposes, the following citation is provided: see Smith at ¶ 67: Healthcare records)

Per Claim 41: 
wherein the data resource is a Web page. (see Smith at ¶ 85: Another variant is a data producer posting onto a web page or other internet enabled display a sample of the prepared data for a prospective data buyer to evaluate along with the data producer's contact information.)

Per Claim 42: The combination of Smith, Seger, and Dutta discloses the subject matter of claim 25, from which claim 42 depends.  Smith further discloses:
wherein the processor is a node on the Blockchain distributed network. (see Smith at ¶ 11: Either the data buyer or the data producer can apply existing templates or develop specific templates for context and demographic and other data fields to be implemented by Smart Contracts and encoded into the encryption keys of a DIP posted onto the block chain ledger.)

Per Claim 43: The combination of Smith, Seger, and Dutta discloses the subject matter of claim 25, from which claim 43 depends.  Smith further discloses:
wherein the hash of medical data is a hash of patient medical data. (Examiner’s Note: this claim element has been considered and determined to recite non-functional descriptive material.  Therefore, it fails to distinguish over the prior art.  See MPEP 2111.05.  It is non-functional descriptive material because the claim fails to positively recite a functional relationship with this specific data.  However, for compact prosecution purposes, the following citation is provided: see Smith at ¶ 67: Healthcare records)

Per Claim 44: Claim 44 recites subject matter similar to that discussed above in connection with claims 25, 28, and 35.  Accordingly, claim 44 is rejected for the reasons discussed above regarding those claims.

Per Claim 46: Claim 46 recites subject matter similar to that discussed above in connection with claim 30.  Accordingly, claim 30 is rejected for the reasons discussed above regarding that claim.

Per Claim 50: Claim 50 recites subject matter similar to that discussed above in connection with claim 34.  Accordingly, claim 50 is rejected for the reasons discussed above regarding that claim.

Per Claim 52: Claim 52 recites subject matter similar to that discussed above in connection with claims 25, 28, 34, and 35.  Accordingly, claim 52 is rejected for the reasons discussed above regarding those claims.

Claims 29, 31, 45, and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith, Seger, and Dutta as applied to claim 25 above, and further in view of U.S. Patent Pub. No. 2018/0117446 to Tran et al.
Per Claims 29 and 45: The combination of Smith, Seger, and Dutta discloses the subject matter of claims 25 and 44, from which claims 29 and 45 depend, respectively.  However, the combination of Smith, Seger, and Dutta fails to disclose, but Tran, an analogous art of smart contracts, discloses:
wherein the smart contract is configured to store an address or location for escrowing validation funds. (see Tran at ¶ 137: At 8, the smart contract is assigned a See also ¶ 147: And when funds are moved, it's to a contract-specific name, not an account ID. The smart contract can move_funds( ) between these declared accounts, as its script logic dictates, but it can also stash_funds( ) directly inside the contract itself! For example, during an escrow, funds might be stashed inside the smart contract for 14 or 30 days, and then transferred to one party or another.)
It would have been obvious to one of ordinary skill in the ordinary art before the effective filing date of the claimed invention to modify the smart contracts in Smith to also specify an address for holding validation funds as disclosed in Tran.  One of ordinary skill in the art would have been motivated to do so to incentivize third-party reviewers to review the data.

Per Claims 31 and 47: The combination of Smith, Seger, and Dutta discloses the subject matter of claims 25 and 44, from which claims 31 and 44 depend, respectively.  However, the combination of Smith, Seger, and Dutta fails to disclose, but Tran discloses:
wherein the first block or transaction is configured to: provide an address or location for the first user to send funds. (see Tran at ¶ 137: At 8, the smart contract is assigned a unique block chain number and inserted into block chain.  See also ¶ 148: Payment and other information region receives the financial information about the contract.  See also FIG. 13B: depicts a smart contract including a seller’s Ethereum address)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith so that a buyer knows to what address to send funds as disclosed in Tran.  One of ordinary skill in the art would have been motivated to do so to enable payments to sellers of data.

Claims 32 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith, Seger, and Dutta as applied to claim 25 above, and further in view of U.S. Patent Pub. No. 2019/0109702 to Maggu et al.
Per Claims 32 and 48: The combination of Smith, Seger, and Dutta discloses the subject matter of claims 25 and 44, from which claims 32 and 48 depend, respectively.  Smith further discloses:
wherein the first block or transaction is configured to: provide a public key of a second user or seller; see Smith at ¶ 64: Block chain ledger—a ledger replicated on multiple devices with persistent memory storage through a peer to peer network where each posting to the ledger is subjected to verification and authentication by users of the block chain according to configurable criteria set by the users or administrators of the block chain. Commonly 51% of the users who access a given posting and do not object to it will satisfy the transactional rules for the posting to be implemented. The transactional rules are embodied in smart (mini-computer programs) contracts. Postings carry Public keys of the users of the block chain.)
provide a hash of the first proposed update to the medical data to ensure transparency to all users of the system. (Examiner’s Note: the language “to ensure transparency to all users of the system” has been considered and determined to recite a desired result of the operation of providing a hash.  Therefore, it fails to distinguish over the prior art.  However, for compact prosecution, the following citation is provided for the entire claim element: see Smith at ¶ 17: The present invention offers a clear example of the implementation of a practical solution to a problem common to those who are skilled in See also Smith at ¶ 89: Embodiment that leverage the block chain will enable an electronic device to be configured to hash at least one DIP or data field with a value component associated with the data field to link to a data producer's digital address)
 However, the combination of Smith, Seger, and Dutta fails to disclose, but Maggu, an analogous art of verifying contractual obligations, discloses:
provide identification information of the second user or seller; (see Maggu at ¶ 17: In some cases, information regarding each bidding organization may be included in a blockchain (e.g., each bidding organization may have a unique blockchain identifier). As shown, organization 1 may be associated with blockchain identifier 7421, and organization N may be associated with blockchain identifier 7812.In some cases, information regarding each bidding organization may be included in a blockchain (e.g., each bidding organization may have a unique blockchain identifier). As shown, organization 1 may be associated with blockchain identifier 7421, and organization N may be associated with blockchain identifier 7812.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith to provide seller identification data as disclosed in Maggu.  One of ordinary skill in the art would have been motivated to do so to ensure parties to a transaction know and trust each other.

Claims 33 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith, Seger, and Dutta as applied to claim 28 above, and further in view of Tran and Maggu.
Per Claims 33 and 49: The combination of Smith, Seger, and Dutta discloses the subject matter of claims 28 and 44, from which claims 33 and 49 depend, respectively.  However, the combination of Smith, Seger, and Dutta fails to disclose, but Tran discloses:
provide one or more public keys for acceptable validators. (see Tran at ¶ 137: At 8, the smart contract is assigned a unique block chain number and inserted into block chain.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith to provide keys for data validators as disclosed in Tran.  One of ordinary skill in the art would have been motivated to do so to enable a third-party to verify the medical data.
However, the combination of Smith, Seger, Dutta, and Tran fails to disclose, but Maggu discloses:
provide validation requirements; (see Maggu at ¶ 19: As shown in FIG. 1B, and by reference number 115, the client device may select an organization for the project. For example, a user may review the bids, and may select an organization (e.g., organization 1) for the project. As shown by reference number 120, the verification platform may receive, from the client device, a request for a contract (e.g., a smart contract). The request may include the project identifier (e.g., BAS12), the blockchain identifier for the selected organization (e.g., identifier (ID) 7421), the set of project requirements for the project, and/or the like.)
.

Claims 36, 38, and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith, Seger, and Dutta as applied to claims 25 and 44 above, and further in view of U.S. Patent Pub. No. 2014/0089027 to Brown.
Per Claims 36, 38, and 51: The combination of Smith, Seger, and Dutta discloses the subject matter of claims 35 and 44, from which claims 36 and 51 depend, respectively.  However, the combination of Smith, Seger, and Dutta fails to disclose, but Brown discloses:
increase the second user's or seller's credibility or user score if the first proposed update to the medical data is validated. (Examiner’s Note: this claim element has been considered and determined to recite a contingent limitation.  Therefore, it is interpreted according to MPEP 2111.04(II).  See Brown at ¶ 27: In particular, service providers may have rankings, ratings, skill levels or other badges or indicia indicating their relative levels of ability. These ratings may be assigned and monitored by exchange 150, may be independent of the exchange, may be affected by grades or scores awarded by buyers of their services, may increase or decrease over time, etc.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith so that the seller has an adjustable reputation score as disclosed in Brown.  One of ordinary skill in the art would have been motivated to do so to enable buyers to determine whether to trust the data provided by sellers based on their reputation.

Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith, Seger, and Dutta as applied to claim 25 above, and further in view of U.S. Patent Pub. No. 2015/0370977 to Weiss.
Per Claim 40: The combination of Smith, Seger, and Dutta discloses the subject matter of claim 25, from which claim 40 depends.  However, the combination of Smith, Seger, and Dutta fails to disclose, but Weiss, an analogous art of healthcare information, discloses:
wherein the decrypted value of the first encrypted value is a URL pointing to a location the first proposed update to the medical data is stored. see Weiss at ¶ 39: Alternatively as shown in FIG. 3B, because of space limitations and/or data security concerns, the memory storage device on the card 10 may instead record information that will allow the healthcare provider reading the card to access the patient health information stored at a remote location, such as in so-called cloud storage accessed via the internet. By way of non-limiting example, the memory storage device on the card 10 may include an internet URL at which the patient health information is available. In some embodiments, the memory storage device on the card 10 includes information needed to access the patient health information from the site addressed by the internet URL, such as patient name and/or identification number and password, to name just a few non-limiting examples. In other embodiments, the card reader and/or the healthcare service provider's computer system knows where patient health information is remotely stored, and the card 10 only stores patient identifying information, or patient identifying information and a password (or other security information) that allows access to the patient health information.)
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Pub. No. 2019/0205547 discloses a method for providing and checking the validity of a virtual document on a first computer system is disclosed. The virtual document is provided by means of a mobile second computer system for a first computer system. The method includes receiving a password-protected storage address of a first database at which the virtual document can be read, reading the virtual document, displaying the virtual document on a display of the first computer system, receiving a unique second identifier of the mobile second computer system, calculating a third identifier using the received second identifier and a hash value of the virtual document, identifying the database entry of the second database in which a first identifier of a first pairing consisting of the mobile second computer system and the first virtual document is stored, comparing the calculated third identifier with the first identifier stored in the identifier database entry.
U.S. Patent No. 10,826,875 discloses securely communicating requests may include transmitting an encrypted response including an encryption library and a public key to a client device, the encrypted response encrypted using transport encryption 
U.S. Patent Pub. No. 2005/0021781 discloses a method of, and system for, communicating data via a network access point is provided. The method includes receiving an authentication request from a client device at the access point wherein the access request includes identification credentials. The authentication request is then communicated to an authentication server and data associated with the authentication request is retrieved. A reply message is communicated to the access point that includes the data and that rejects the authentication request. The access point may service a wireless hotspot and, thus, a client device in the hotspot may identify the particular hotspot with which it is communicating. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILESH B KHATRI whose telephone number is (571)270-7083.  The examiner can normally be reached on 8:30 AM - 5:30 PM Monday-Friday, alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.B.K./Examiner, Art Unit 3685                                                                                                                                                                                            /NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685